Exhibit 10.3

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 25, 2010, is entered into by and between NATIONAL SEMICONDUCTOR
CORPORATION, a Delaware corporation (the “Company”), and BANK OF AMERICA, N.A.
(the “Bank”).

 

RECITALS

 

A.            The Company and the Bank are parties to a Credit Agreement dated
as of August 22, 1995 and amended and restated as of November 17, 2006 (as
amended, restated or modified from time to time, the “Credit Agreement”),
pursuant to which the Bank has extended certain credit facilities to the
Company.

 

B.            The Company has requested that the Bank agree to certain
amendments of the Credit Agreement.

 

C.            The Bank is willing to amend the Credit Agreement, subject to the
terms and conditions of this Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings, if any, assigned to them in the
Credit Agreement.

 

2.             Amendment to Credit Agreement.

 

(a)           Section 1.01 of the Credit Agreement shall be amended at the
definition of “Termination Date,” by amending and restating such definition to
read in its entirety as follows:

 

“Termination Date” means November 17, 2013.

 

3.             Representations and Warranties.  The Company hereby represents
and warrants to the Bank as follows:

 

(a)           No Default or Event of Default has occurred and is continuing.

 

(b)           The execution, delivery and performance by the Company of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.  The Credit Agreement as amended by this
Amendment constitutes the legal, valid and binding obligations of the Company,
enforceable against it in accordance with its respective terms, without defense,
counterclaim or offset.

 

(c)           All representations and warranties of the Company contained in the
Credit Agreement are true and correct.

 

1

--------------------------------------------------------------------------------


 

(d)           The Company is entering into this Amendment on the basis of its
own investigation and for its own reasons, without reliance upon the Bank or any
other Person.

 

4.             Effective Date.  This Amendment will become effective on the date
hereof (the “Effective Date”), provided that each of the following conditions
precedent is satisfied:

 

(a)           The Bank has received from the Company a duly executed original
(or, if elected by the Bank, an executed facsimile copy) of this Amendment.

 

(b)           The Bank has received from the Company an amendment fee of
$50,000.

 

(c)           The Bank has received from the Company a copy of a resolution
passed by the board of directors of such corporation, certified by the Secretary
or an Assistant Secretary of such corporation as being in full force and effect
on the date hereof, authorizing the execution, delivery and performance of this
Amendment.

 

(d)           The Company shall have delivered to the Bank a certificate signed
by an appropriate officer of the Company in form and substance satisfactory to
the Bank to the effect that: (i) all representations and warranties contained
herein are true and correct as of the Effective Date and (ii) as of the
Effective Date, no Default or Event of Default has occurred and is existing.

 

5.             Reservation of Rights.  The Company acknowledges and agrees that
the execution and delivery by the Bank of this Amendment shall not be deemed to
create a course of dealing or otherwise obligate the Bank to execute similar
amendments under the same or similar circumstances in the future.

 

6.             Miscellaneous.

 

(a)           Except as herein expressly amended, all terms, covenants and
provisions of the Credit Agreement are and shall remain in full force and effect
and all references therein to such Credit Agreement shall henceforth refer to
the Credit Agreement as amended by this Amendment.  This Amendment shall be
deemed incorporated into, and a part of, the Credit Agreement.

 

(b)           This Amendment shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns. No
third party beneficiaries are intended in connection with this Amendment.

 

(c)           This Amendment shall be governed by and construed in accordance
with the law of the State of California.

 

(d)           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by any party thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and that receipt by the Bank of a
facsimile transmitted document purportedly bearing the signature of the Company
shall bind the Company with the same force and effect as the delivery of a hard
copy original.  Any failure by the Bank to receive the hard copy executed
original of such

 

2

--------------------------------------------------------------------------------


 

document shall not diminish the binding effect of receipt of the facsimile
transmitted executed original of such document of the party whose hard copy
page was not received by the Bank, and the Bank is hereby authorized to make
sufficient photocopies thereof to assemble complete counterparty documents.

 

(e)           This Amendment, together with the Credit Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein.  This Amendment supersedes all prior
drafts and communications with respect thereto. This Amendment may not be
amended except in accordance with the provisions of Section 9.03 of the Credit
Agreement.

 

(f)            If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Credit Agreement, respectively.

 

(g)           The Company covenants to pay to or reimburse the Bank, upon
demand, for all costs and expenses (including allocated costs of in-house
counsel) incurred in connection with the development, preparation, negotiation,
execution and delivery of this Amendment, including without limitation
appraisal, audit, search and filing fees incurred in connection therewith.

 

[Remainder of this page is intentionally left blank.  Signature page to follow.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

 

 

NATIONAL SEMICONDUCTOR CORPORATION

 

 

 

 

 

By:

/s/ Robert E. DeBarr

 

 

Name:

Robert E. DeBarr

 

 

Title:

Treasurer

 

 

 

By:

/s/ Lewis Chew

 

 

Name:

Lewis Chew

 

 

Title:

CFO

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Christina Felsing

 

 

Name:

Christina Felsing

 

 

Title:

Vice President

 

SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------